                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES – GENERAL

 Case No.    LA CV 17-08663-DSF (SKx)                                     Date   May 6, 2019
 Title       P. G. v. City of Long Beach, et al.



 Present: The Honorable          DALE S. FISCHER, UNITED STATES DISTRICT JUDGE

                 Renee Fisher                                         Phyllis Preston
                  Deputy Clerk                                        Court Reporter
          Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:
                  Robert Spelger                                   Matthew William Dietz


 Proceedings:           MOTION HEARING (Non-evidentiary)

      MOTION FOR A PRELIMINARY INJUNCTION ENJOINING DEFENDANT LONG BEACH
UNIFIED SCHOOL DISTRICT FROM VIOLATING PLAINTIFF P.G.'S RIGHTS UNDER THE
AMERICAN WITH DISABILITIES ACT TITLE II [63]

        The matter is called and counsel state their appearances. The Court questions counsel as
stated in court and on the record on above motion and invites counsel to present their oral arguments.
Oral arguments by counsel are heard and the matter is taken under submission. A written order will
follow.




                                                                                         ____ : 05
 Page 1 of 1                            CIVIL MINUTES - GENERAL
                                                                             Initials of Deputy Clerk: rf
